Case 1:18-cv-07261-RJD-VMS Document 5 Filed 12/20/18 Page 1 of 1 PageID #: 243

                                                                        Juan Luis Garcia
                                                                        Associate
                                                                        T (516)-832-7550
                                                                        F (516)-832-7555
                                                                        jgarcia@nixonpeabody.com

                                                                        50 Jericho Quadrangle, Suite 300
                                                                        Jericho, NY 11753




 December 20, 2018

 Via ECF
 The Honorable Raymond J. Dearie
 United States District Court Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re: Riseboro Community Partnership, Inc. v. SunAmerica Housing Fund 682, et al.
             Civil Action No. 1:18-cv-07261

 Your Honor:

        We represent defendants SunAmerica Housing Fund No. 682 (“SunAmerica”) and SLP
 Housing I, LLC (“SLP”) in the above-referenced action, which has been removed to this Court as
 of today from the Supreme Court of New York, County of Kings. I write to request an order from
 the Court extending the time in which to answer, move against, or otherwise respond to the
 Complaint in this action from the date set by Fed. R. Civ. P. 81(c)—calculated as December 27,
 2018—through and including January 31, 2019. Plaintiff’s counsel consents to this request.

 Plaintiff, SunAmerica and SLP previously entered into a Stipulation in the state-court
 proceedings, filed on December 12, 2018, in which the parties agreed to extend the time to
 respond to the Complaint through January 31, 2019, in exchange for waiver of the defenses of
 inadequate service and lack of personal jurisdiction. A copy of the stipulation is enclosed.

 We thank the Court in advance for its consideration of this request.

 Respectfully submitted,

 /s/ Juan Luis Garcia

 Juan Luis Garcia

 cc: All Counsel of Record (via ECF)

 Encl.
